Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/814,571, HINGE, filed on 3/10/20.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 6/2/22 is acknowledged.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1, line 1, “support” is indefinite because the drawings show the stand structure and it should be changed to ---stand—for clarification.  Appropriate correction is required.
	Claims 2-15 are being objected as depending on objected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 9-10, “elastic element being disposed in the receiving space and abutting against the linkage mechanism” is indefinite because in the drawings of applicant’s invention shows the elastic (4) abuts the sliding piece (23) and the sliding piece abuts the linkage mechanism (21).  The elastic element does not have the ability of abutting the linkage mechanism. 
	Claims 2-15 are rejected as depending on rejected claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 2020/0191323 to Huang et al.
	Huang et al. teaches a hinge comprising a bearing plate (7) being adapted for the display device to be disposed thereon and tilting between a first position and a second position relative to the stand.  The hinge comprises a linkage mechanism (22, 4) being linked to the bearing plate.  The hinge comprises a shell element (1) being disposed on the stand and extending along a main axis.  The shell element includes a first end, connected to the linkage mechanism, a second end, being relative to the first end and a receiving space (61).  The hinge includes an elastic element (21) being disposed in the receiving space and abutting against the linkage mechanism.  The shell element provides an elastic force.  When an external force is applied, the display device and the bearing plate rotate relative to the support between the first position and the second position.  The bearing plate is linked to the linkage mechanism to compress or loosen the elastic element to change the elastic force,  When the external force is removed, the display device and the bearing plate can be stopped at once at any position between the first position and the second position (section 0006).  The shell element further includes a shell body and a blocking plate (62).  The receiving space is formed in the shell body and the blocking plate is disposed in the receiving space and the elastic element abuts the blocking plate.  The hinge includes an adjustment module (63) wherein the blocking plate is movably disposed along the main axis in the receiving space.  When the adjustment module is adjusted, a position of the blocking palte along the main axis in the receiving space is changed to adjust a preliminary pre-compressed amount of the elastic element. 

Allowable Subject Matter
Claims 2-8 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 6,416,024 to Lindsay
US Patent Application Publication # 2003/0075653 to Li
US Patent # 7,252,277 to Sweere et al.
US Patent Application Publicaiton # 2012/0138754 to Lim
US Patent # 8,328,151 to Gwag
US Patent Application Publication # 2018/0356031 to Zebarjad et al.
US Patent Application Publication # 2020/0116301 to Luo
US Patent # 10,801,660 to Liu
US Patent # 4,080,530 to Krogsrud
US Patent Application Publication # 2006/0091274 to Asamaral et al.
US Patent Application Publication # 2021/0048139 to Huang et al.
The cited references teach a tilting structure for adjusting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        6/11/22